
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 886
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Childers (for
			 himself and Mr. Harper) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and purposes of
		  National Teach Ag Day.
	
	
		Whereas 10,000 agricultural educators teach in nearly
			 7,500 public middle schools and high schools in the United States;
		Whereas approximately one million students receive
			 agricultural education in United States public schools;
		Whereas more than 500,000 of these students are members of
			 the National FFA Organization;
		Whereas there is a nationwide teacher shortage in
			 agricultural education and many agricultural education programs suffer from the
			 lack of qualified teachers;
		Whereas the National Association of Agricultural
			 Educators, on behalf of the National Council for Agricultural Education, is
			 organizing National Teach Ag Day on February 25, 2010, as one component of the
			 National Teach Ag Campaign;
		Whereas the goal of National Teach Ag Day is to have every
			 agricultural educator in America teaching a lesson to encourage their students
			 to consider a career in agricultural education;
		Whereas agricultural educators contribute to a strong and
			 effective education in public schools; and
		Whereas a student’s growth and future are positively
			 impacted by the dedication and quality teaching of agricultural educators: Now,
			 therefore, be it
		
	
		That the House of Representatives supports
			 the goals and purposes of National Teach Ag Day.
		
